Rosenberry, J.
Upon this appeal there are hut two questions for determination. First, Does the evidence sustain the findings of the trial court? and second, Do the findings sustain the judgment?
It is immaterial whether the defendant did or did not do many of the things alleged in the brief of counsel; if the set*609tlement made on the 9th day of December, 1916, was a full, fail*, and complete settlement, it must stand unless set aside for fraud or mistake. Whatever the circumstances were under which the plaintiff was induced to make payment of the $5,000, the confidential relationship existing at the time of the payment was at an end at the time of the settlement. There is no allegation of fraud or mistake in reference to the settlement. The plaintiff was twenty-one years of age, and there is no claim that he was not fully competent to transact business upon his own account; in addition to which he had the advice and counsel of an attorney of his own choice. He was not under the influence or subject to the domination of the defendant in any way or to any extent, so far as the settlement was concerned; in fact it appears that the whole transaction in regard to the settlement was carried on at arm’s length through the attorneys for the respective parties, and the conclusion of the trial court that the cause of action set out in the complaint was compromised, settled, released, and discharged by the plaintiff upon sufficient consideration is the only conclusion which can be reached upon the facts as found by the trial court, and the findings are amply sustained by the evidence.
We refer to one other matter, for the reason that it is argued that it ought to be considered part of the settlement. According to the laws of Louisiana the plaintiff became of age and capable of contracting when he reached eighteen. He thereafter organized the Pierce Investment Company to take over the real estate situated in New Orleans. Subsequently the defendant advanced to the plaintiff considerable sums of money, and finally purchased the stock of the Pierce Investment Company from the plaintiff for the benefit of the 'trust fund in his hands, for $18,000. During the time that the negotiations for the settlement of the plaintiff’s claim against the defendant were pending the plaintiff also set up the claim that this transfer was illegal, because, while he was of age in Loui*610siana, he was not of full age and capable of contracting in ■Wisconsin. In order to settle this matter and dispose of any defect in the defendant’s title, it was suggested by his attorney that the purchase price be increased from $18,000 to $21,000, and that a new transfer be executed by the plaintiff, who was at the time more than twenty-one years of age. The arrangement was accordingly entered into. The^question of the defendant’s liability or relation to the trust fund is not before us. If any cause of action exists by reason of theypayment of'the $3,000 increase in the purchase price of the stock, it is a matter which has to do with the defendant’s duties as trustee, and the amount cannot be recovered by the plaintiff in -this action. As to the claim for the return of the $5,000 set up by the plaintiff’s complaint in this action, the plaintiff either settled and compromised the claim or he did not. If he did, as the trial court held, the defendant is not liable to him therefor. If the defendant misappropriated funds belonging to the trust fund (and we express or intimate no opinion as to that), he cannot be held liable therefor in this action.
By the Court. — Judgment affirmed.
The following opinion was filed March 8, 1920: